Eric Croft (Alaska Bar No. 9406031)
THE CROFT LAW OFFICE
738 H Street
Anchorage, AK 99501
T: 907-272-3508 | F: 907-274-0146
eric@croftlawoffice.com

Tara L. Borelli (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
730 Peachtree St. NE, Ste. 640
Atlanta, GA 30308
T: 470-225-5341 | F: 404-897-1884
tborelli@lambdalegal.org

Peter C. Renn (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
4221 Wilshire Boulevard, Ste. 280
Los Angeles, CA 90010
T: 213-382-7600 | F: 213-351-6050
prenn@lambdalegal.org

Attorneys for Plaintiff Jennifer Fletcher

                         UNITED STATES DISTRICT COURT
                              DISTRICT OF ALASKA


Jennifer Fletcher,
                                            Case No. 1:18-cv-00007-HRH
       Plaintiff,

vs.

State of Alaska,

       Defendant.


               NOTICE OF SUPPLEMENTAL FILING REGARDING
                       PLAINTIFF’S BILL OF COSTS




         Case 1:18-cv-00007-HRH Document 79 Filed 09/14/20 Page 1 of 5
       Pursuant to Local Civil Rule 54.1(b), which provides that invoices or other

materials to support a bill of costs be “presented to the Clerk upon request,” Plaintiff

hereby attaches supporting materials for the bill of costs (ECF 70), which document (a)

the cost of the filing fee, and (b) the fee for the transcript of the summary judgment

hearing on February 19, 2020.



Dated: September 14, 2020                  Respectfully submitted,

                                                         /s/ Peter C. Renn
                                           Peter C. Renn (admitted pro hac vice)
                                           Tara L. Borelli (admitted pro hac vice)
                                           Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




         Case 1:18-cv-00007-HRH Document 79 Filed 09/14/20 Page 2 of 5
Tara Borelli

From:                            notification@pay.gov
Sent:                            Tuesday, June 5, 2018 1:19 PM
To:                              Tara Borelli; Tyleis Davidson
Subject:                         Pay.gov Payment Confirmation: AKD CM ECF


Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel
this payment, please contact the court you paid at your earliest convenience.

Application Name: AKD CM ECF
Pay.gov Tracking ID: 26A4KOHT
Agency Tracking ID: 097--2528119
Transaction Type: Sale
Transaction Date: Jun 5, 2018 1:18:55 PM

Account Holder Name: Tara Borelli
Transaction Amount: $400.00
Card Type: AmericanExpress
Card Number: ************4000


THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                          1
                 Case 1:18-cv-00007-HRH Document 79 Filed 09/14/20 Page 3 of 5
AO 44 (Rev. 04/18)

                                    UNITED STATES DISTRICT COURT
                                                                     for the
                                                               District
                                                        __________      of Alaska
                                                                   District of __________
                                                                                                                  NUMBER
                                                INVOICE
    TO:                                                                                      MAKE CHECK PAYABLE TO:




           PHONE:                                                                           PHONE:

           FAX:

                                                                        TRANSCRIPTS
                                                              DATE ORDERED                                     DATE DELIVERED
           CRIMINAL                     CIVIL
IN THE MATTER OF (CASE NUMBER AND TITLE)



                                                                           CHARGES
                                ORIGINAL                                      1ST COPY                    ADDITIONAL COPIES
                                                                                                                                            TOTAL
 CATEGORY
                     PAGES        PRICE @
                                                  SUB
                                                                PAGES         PRICE @
                                                                                            SUB
                                                                                                     PAGES        PRICE @
                                                                                                                               SUB         CHARGES
                                                 TOTAL                                     TOTAL                              TOTAL

  Ordinary

  14-Day

  Expedited

  3-Day

  Daily

  Hourly

  Realtime

  For proceedings on (Date):                                                                                                 TOTAL

                                                                                            LESS DISCOUNT FOR LATE DELIVERY

                                                                                                      ADD AMOUNT OF DEPOSIT

                                                                                                     AMOUNT DUE (OR REFUND)
                                                            ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript
  is not completed and delivered within (7) calendar days, payment would be at the 14-day delivery rate, and if not completed and delivered within
  14 days, payment would be at the ordinary delivery rate.

                                                                 CERTIFICATION
        I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of the
  United States.
SIGNATURE OF OFFICIAL COURT REPORTER                                                                       DATE




                  DISTRIBUTION:    TO PARTY (2 copies - 1 to be returned with payment)   COURT REPORTER     COURT REPORTER SUPERVISOR


                       Case 1:18-cv-00007-HRH Document 79 Filed 09/14/20 Page 4 of 5
                            CERTIFICATE OF SERVICE
       I hereby certify that on September 14, 2020, I electronically filed the foregoing

document and all attachments with the Clerk of the Court by using the CM/ECF system,

causing a copy of the foregoing document and all attachments to be served on all counsel

of record.

                                                        /s/ Peter C. Renn
                                          Peter C. Renn (admitted pro hac vice)
                                          Tara L. Borelli (admitted pro hac vice)
                                          Eric Croft (Alaska Bar No. 9406031)

                                           Attorneys for Plaintiff Jennifer Fletcher




         Case 1:18-cv-00007-HRH Document 79 Filed 09/14/20 Page 5 of 5
